IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00268-CV

LEONARD MCGOWAN,
                                                             Appellant
v.

RICKY AND WENDY HEGEFELD,
                                                             Appellees


                           From the 82nd District Court
                               Falls County, Texas
                             Trial Court No. CV38831


                           MEMORANDUM OPINION


       Leonard McGowan appealed the trial court’s order granting Ricky and Wendy

Hegefeld’s motion for summary judgment. McGowan has now filed a motion to dismiss

his appeal, asserting that the parties successfully mediated their issues on appeal.

       Accordingly, the motion is granted, and this appeal is dismissed. See TEX. R. APP.

P. 42.1(a).



                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted, appeal dismissed
Opinion delivered and filed May 12, 2016
[CV06]




McGowan v. Hegefeld                        Page 2